Citation Nr: 1729567	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-45 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral foot disability (claimed as swelling of the feet), to include as secondary to diabetes mellitus.  
	
2.  Entitlement to service connection for a bilateral lower extremity disability (claimed as swelling, cramping, aching, and pain), to include bilateral lower extremity diabetic neuropathy, and to include as secondary to diabetes mellitus. 
	
3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1966 to December 1967.   
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the April 2017 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a bilateral lower extremity disability (claimed as swelling, cramping, aching, and pain), to include bilateral lower extremity diabetic neuropathy, and to include as secondary to diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required..
FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the claims for service connection for diabetes mellitus, bilateral feet swelling secondary to diabetes mellitus, and for peripheral vascular disease secondary to diabetes mellitus, based on the determination that the evidence was insufficient to confirm service in Vietnam.  
 
2.  The Veteran did not submit a notice of disagreement against the June 2003 determinations, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus.

3.  The additional evidence received since the June 2003 determinations was not previously considered in that determination and raises a reasonable possibility of substantiating the claims for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus. 

4.  The Veteran does not currently have peripheral vascular disease, and he has not had such a disability during the pendency of the claim.



CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied the claims for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The additional evidence received since June 2003 determinations is new and material to the claims for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for peripheral vascular disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claims for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus, discussion concerning compliance with the duties to notify and assist is not necessary with regard to these matters.  Further, the RO reopened the issues of entitlement for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus, in the July 2013 supplemental statement of the case, and the RO reviewed the claims file and readjudicated these service connection issues in the July 2013 supplemental statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claims and then proceeding with adjudication of the issue of service connection for peripheral vascular disease on the merits.  

Regarding service connection for peripheral vascular disease, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in February 2009, in which the Veteran was notified of how to substantiate his claims for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, including service treatment records, post-service treatment records, and lay statements.  Further, during the appeal period, the Veteran was afforded a VA examination in May 2012.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection for peripheral vascular disease.

Applications to Reopen Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a June 2003 rating decision, the RO denied the claims for service connection for diabetes mellitus, bilateral feet swelling secondary to diabetes mellitus, and for peripheral vascular disease secondary to diabetes mellitus, based on the determination that the evidence was insufficient to confirm service in Vietnam.  After the Veteran was notified of these adverse determinations, the Veteran did not submit a notice of disagreement with either the June 2003 rating decision.  Moreover, no new and material evidence pertaining to the respective claims was submitted within a year of the June 2003 rating decision.  Therefore, the June 2003 rating decision, which denied service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus, became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The additional evidence presented since the June 2003 decision to deny service connection for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus includes new evidence sufficient to support a presumption of exposure to an herbicide exposure.  Then, in a July 2013 rating decision, the AOJ conceded exposure to an herbicide agent and granted entitlement to service connection for diabetes mellitus.  There is also medical evidence that the Veteran's claimed bilateral lower extremity symptoms are attributable to diabetic neuropathy, as discussed below.  Evidence that tends to indicate that the Veteran's claimed symptoms may be caused by a service-connected disability is pertinent evidence that was absent at the time of the June 2003 decision, and this evidence raises a reasonable possibility of substantiating the claims.

For these reasons, the Board finds that new and material evidence has been submitted, and the claims for service connection for bilateral feet swelling secondary to diabetes mellitus and for peripheral vascular disease secondary to diabetes mellitus are reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection for peripheral vascular disease at this time.  The issues of service connection on the merits are discussed below.  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Peripheral Vascular Disease

The Veteran contends that he currently has peripheral vascular disease that is secondary to his service-connected diabetes mellitus.  

The Veteran is competent to report his symptoms and observations, such as pain, aching, muscle cramping, and swelling of the legs, which he claims are due to peripheral vascular disease.  However, the record does not indicate that the Veteran (or his representative) has medical expertise or training.  As laypersons, the Veteran and his representative are not competent to provide an opinion as to the diagnosis and underlying cause of his claimed left and right leg symptoms, nor are they competent to provide a medical diagnosis of peripheral vascular disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's and his representative's lay opinions that he has peripheral vascular disease have no probative value.  

The competent and probative evidence is against a finding that that the Veteran currently has peripheral vascular disease. 

The Veteran was afforded a VA diabetes examination in May 2012, in which the examiner indicated that the Veteran has peripheral vascular disease that is due to diabetes mellitus.  However, on examination for vascular diseases in May 2012, that same examiner stated that the Veteran has never had a vascular disease.  The examiner noted the Veteran's reported cramping at night and medications such as muscle relaxers.  The examiner stated that the Veteran has bilateral asymptomatic visible varicose veins of the left lower extremity and persistent edema of the left lower extremity.  The Board notes that because the Veteran's varicose veins are shown to be asymptomatic, they would not manifest in the Veteran's claimed symptoms of peripheral neuropathy.  Therefore, the Board has not broadened the Veteran's claim to include varicose veins.  The Veteran's edema is discussed below regarding his claim for a bilateral lower extremity disability other than peripheral vascular disease.  

Significantly, the May 2012 examiner noted that ankle brachial index testing must be performed in order to determine whether the Veteran has peripheral vascular disease.  After ankle brachial testing, the VA examination addendum stated that the Veteran does not have peripheral vascular disease, as the May 2012 ankle brachial index test showed normal phasic waveform and normal ABI's.  This finding of no peripheral vascular disease has high probative value because it was rendered by a physician who has the medical expertise to determine whether the Veteran has such a disease, and this finding was based on clinical testing and is supported by clinical rationale.  Because the May 2012 finding of peripheral vascular disease was rendered prior to ankle brachial testing and is not supported by clinical rationale, the finding of peripheral vascular disease has no probative value and is outweighed by the May 2012 finding of no peripheral vascular disease rendered after ankle brachial testing.  

Further, in the remaining medical evidence of record during the appeal period, there is no medical evidence, such as any ankle brachial tests, to confirm that the Veteran has a diagnosis of any type of peripheral vascular disease.  Thus, peripheral vascular disease is not shown by the competent and probative evidence during the appeal period. 

The Board acknowledges that there is a November 2001 private treatment record from Dr. H., in which Dr. H. assessed the Veteran with acute peripheral vascular disease.  The Veteran then followed up with Dr. H. in February 2002, and no peripheral vascular disease, acute or otherwise, was noted.  The Board also notes that there is no indication that the November 2001 assessment of peripheral vascular disease was made after any clinical testing for such disease, to include ankle brachial testing.  For these reasons, and because this assessment was made years prior to the appeal period and because the assessment was expressly for acute peripheral vascular disease, the November 2001 private treatment record does not help to substantiate a finding of peripheral vascular disease during the current appeal period and therefore has no probative value in this case. 

The Board also acknowledges that the Veteran testified that Dr. S., a VA doctor, prescribed the Veteran muscle relaxers and Tramadol to help with his peripheral vascular disease.  Though the Veteran would be competent to testify as to a contemporaneous medical opinion, the Veteran then clarified in the Board hearing that Dr. S. did not go into detail as to what could account for his symptoms.  Further, the VA treatment records show that in December 2010, Dr. S. assessed the Veteran with bilateral calf sensitivity and pain and expressly noted that this is not a circulatory issue.  Dr. S. noted that he is considering neuropathy as the cause, and he prescribed the Veteran medication for his muscle cramps.  For these reasons, the Board concludes that Dr. S. prescribed these medications to help with the Veteran's symptoms of neuropathy, and that there was no confirmed diagnosis of peripheral vascular disease told to the Veteran by Dr. S. that time.  The Board has addressed the diagnosis of neuropathy below.  

On review, and in light of the May 2012 VA examination for vascular diseases, which showed that the Veteran did not have peripheral vascular disease, there is no competent and probative evidence of peripheral vascular disease, and the competent and probative evidence is against a finding that peripheral vascular disease existed at the time the claim were filed or at any time during the pendency of the claim.  Thus, the claimed present disability is not shown, and service connection for peripheral vascular disease is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  


ORDER

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral feet swelling secondary to diabetes mellitus, this claim is reopened. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for peripheral vascular disease, this claim is reopened. 

Entitlement to service connection for peripheral vascular disease is denied. 

REMAND

The Board finds that additional development is needed regarding the issue of service connection for a bilateral lower extremity disability.  


The Veteran contends that he has a bilateral foot disability manifested by swelling, aching, and pain, that is secondary to service-connected diabetes mellitus.  The Veteran has also reported aching of the lower extremities accompanied by muscle cramping of lower legs and feet.  He testified at his April 2017 Board hearing that when he's standing on his feet, his feet are painful, and his big toes will start to swell.  The Veteran also testified as to having pain above his ankle.  The Veteran testified at his April 2017 Board hearing that he developed diabetes around 40 years old, and that his claimed disability manifested thereafter.  He indicated that no doctor had indicated to him that the lower extremity problems were related to diabetes.  The Veteran is service-connected for diabetes mellitus.  

In a May 2007 VA diabetic clinic consult, there is noted evidence of diabetic peripheral neuropathy.  Under the "diabetic neuropathy assessment," the Veteran's symptoms of daily leg discomfort, bilateral foot pain, fatigue, cramping, and aching is noted.  The neurological assessment score suggested moderate diabetic neuropathy.   Also, the VA treatment records show that in December 2010, the Veteran reported bilateral calf pain, with aching and soreness.  Dr. S. noted that there was "no significant swelling" and that the Veteran has tender calves bilaterally.  He assessed the Veteran with bilateral calf sensitivity and pain and expressly noted that this is not a circulatory issue.  Dr. S. noted that he is considering neuropathy as the cause, and he prescribed the Veteran medication for his muscle cramps.  These medical assessments have probative value because they were rendered by medical professionals who have the requisite expertise to determine the nature and etiology of the Veteran's claimed symptoms.  The Board notes that the Veteran was afforded a VA examination for diabetes and diabetic complications in May 2012, but the examiner did not indicate whether or not he had diabetic peripheral neuropathy, but the examiner did note the presence of bilateral persistent edema.  It is unclear whether there is a current diagnosis of foot condition, to include diabetic neuropathy, due to the Veteran's service-connected diabetes and an additional VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records of the Veteran not already of record associated them with the claims file.

2.  Thereafter, forward the Veteran's claims file for an examination to determine the etiology of the Veteran's bilateral lower extremity disability.  The examiner is requested to review the claims folder, to include this remand.  The examiner should identify each diagnosis related to the bilateral lower extremity, to include whether there is a current diagnosis of diabetic neuropathy.  The examiner should state whether any currently diagnosed lower extremity disability had is caused or aggravated by his service-connected diabetes mellitus.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim. If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


